Title: The Duc de La Vauguyon to John Adams: A Translation, 17 April 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



The Hague, 17 April 1781

I received your letter, sir, informing me that the Congress of the United States of North America has bestowed upon you the character of minister plenipotentiary to the States General of the United Provinces. I do not know if you propose to present your credentials to their High Mightinesses at this moment, but if it is your intention to do so, I would like to speak with you about it and tell you my views regarding the common cause.
Please be persuaded, sir, of the sincerity of my inviolable sentiments of distinguished consideration, with which I have the honor to be your very humble and very obedient servant

Le duc de La Vauguyon

